                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Criminal Case No. 20-cr-036-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     JORGE DE LA ROSA-CALDERON,
2.     EMILIO JOSIAH DEHERRERA,
3.     JANINE JANELLE DEHERRERA,
4.     ALEXZANDER BLAIR, and
5.     WESLEY PAPPAS,

       Defendants.


     ORDER DENYING DEFENDANT WESLEY PAPPAS’S SECOND MOTION TO
                 DISCLOSE GRAND JURY PROCEEDINGS


       This matter is before the Court on Defendant Wesley Pappas’s Second Motion to

Disclose Grand Jury Proceedings (“Motion”), filed on February 24, 2021. 1 (ECF No.

195.) The Government responded on March 5, 2021 (ECF No. 196), and Pappas

replied on March 15, 2021 (ECF No. 200).

       The Court presumes familiarity with the facts of this case and the extensive

procedural history. For the reasons set forth below, the Motion is denied.

                                  I. APPLICABLE LAW

       The Supreme Court has consistently “recognized that the proper functioning of



       1
        The Court denied Pappas’s first Motion to Disclose Grand Jury Materials on October
19, 2020. (ECF No. 172.)
our grand jury system depends upon the secrecy of grand jury proceedings.” Douglas

Oil Co. v. Petrol Stops N.W., 441 U.S. 211, 218 (1979). “Secrecy, however, is not

absolute.” In re Special Grand Jury 89-2, 143 F.3d 565, 569 (10th Cir. 1998). Under

Federal Rule of Criminal Procedure 6(e)(3)(E), a court may order disclosure of grand

jury material “preliminarily to or in connection with a judicial proceeding” or “at the

request of a defendant who shows that a ground may exist to dismiss the indictment

because of a matter that occurred before the grand jury.”

       A district court has substantial discretion to determine whether grand jury

materials should be released. See Douglas Oil, 441 U.S. at 223. However, “[t]he

prerequisites for disclosure of grand jury materials are demanding.” In re Grand Jury

95-1, 118 F.3d 1433, 1437 (10th Cir. 1997). To warrant disclosure, a party must show

the following: (1) that the material sought is needed to avoid a possible injustice in

another judicial proceeding; (2) that the need for disclosure is greater than the need for

continued secrecy; and (3) that the request is structured to cover only material so

needed. Id. To satisfy the first prong, a defendant must identify a “particularized need”

for the grand jury materials. Pittsburgh Plate Glass Co. v. United States, 360 U.S. 395,

400 (1959). “Relevance alone is not sufficient; secrecy will not be broken absent a

compelling necessity for the materials.” In re Grand Jury 95-1, 118 F.3d at 1437. A

request for grand jury materials “must amount to more than a request for authorization

to engage in a fishing expedition.” Id. (quotation marks omitted).

                                       II. ANALYSIS

       Pappas asks the Court to enter an “Order directing the Government to provide to

defense counsel the grand jury transcripts that resulted in the return of the Superseding

                                              2
Indictment.” (ECF No. 195 at 1.) As a result of the Court’s suppression of Pappas’s

February 5, 2020 post arrest statements (ECF No. 188), Pappas contends that “new

grounds exist . . . that establish [his] particularized need for grand jury transcripts” (ECF

No. 195 at 2). Specifically, Pappas asserts that “[i]t is reasonable to assume that the

[G]overnment presented testimony to the grand jury considering the charges pertaining

to [him] in the Superseding Indictment that included [his] post-arrest statements that are

now suppressed” and that “the grand jury relied heavily on this suppressed evidence in

reaching its finding of probable cause as to him.” (Id. at 3.) Moreover, he argues that

              [d]isclosure of the grand jury testimony will establish that the
              grand jury heard numerous references to the premises
              where the controlled substances were seized as the ‘Pappas
              residence,’ when in fact the [G]overnment knew that another
              individual leased and resided at the residence full-time. [He]
              asserts the grand jury will establish the mischaracterization
              of the premises was persistently and improperly presented
              during the grand jury proceeding. [He] believes that the
              Government’s failure to accurately identify the true resident
              of the premises to the grand jury, coupled with the
              introduction of his suppressed statements, could warrant
              dismissal of the [Superseding] Indictment.

(Id.) He argues that “but for the introduction of the suppressed evidence and

mischaracterization of the evidence concerning the true occupant of the residence,

there was not sufficient evidence presented to the grand jury to warrant the return of the

Superseding Indictment” and that the grand jury transcripts are “essential to [his]

formulation of a motion to dismiss the Superseding Indictment.” (Id. at 3–4.)

       In response, the Government argues that Pappas has failed to demonstrate a

particularized need that justifies access to the grand jury transcripts. (ECF No. 196 at

2.) According to the Government, any argument that Pappas was not the true resident


                                              3
of the Englewood apartment was not known when it presented to the grand jury for

consideration of the Superseding Indictment. (Id. at 4–5.) It further argues that

Pappas’s speculation that the grand jury “relied heavily” on Pappas’s now-suppressed

statements that he resided in the Englewood apartment ignores other evidence in this

case, namely that law enforcement had previously linked Pappas to the Englewood

apartment and that Pappas left the Englewood apartment immediately prior to the

execution of the search warrant. (Id. at 5.)

       The Court finds that Pappas’s speculation that the grand jury “relied heavily”

relied on his suppressed statement does not warrant disclosure of the grand jury

transcripts. After all, courts have repeatedly refused to analyze the sufficiency of

indictments based on inadmissible or suppressed evidence. See, e.g., United States v.

Williams, 504 U.S. 36, 49 (1992) (stating in dicta that “our cases suggest that an

indictment obtained through the use of evidence previously obtained in violation of the

privilege against self-incrimination ‘is nevertheless valid’”); United States v. Calandra,

414 U.S. 338, 349 (1974) (stating that “an indictment valid on its face is not subject to

challenge on the ground that the grand jury acted on . . . the basis of information

obtained in violation of a defendant’s Fifth Amendment privilege against self-

incrimination”); Costello v. United States, 350 U.S. 359, 363 (1956) (“[i]f indictments

were to be held open to challenge on the ground that there was inadequate or

incompetent evidence before the grand jury, the resulting delay would be great indeed”).

       Pappas offers no support for his contention that a defendant may move to

dismiss an indictment on the basis that the grand jury materials—purged of any

references to subsequently suppressed evidence—do not support a finding of probable

                                               4
cause. Nor is the Court aware of any such authority. Pappas has therefore failed to

demonstrate that the requested grand jury transcripts will help him pursue a motion to

dismiss the Superseding Indictment, such that he has shown a “particularized need” for

the grand jury materials.

       The Court further finds that Pappas is unable to establish that he has a

particularized need for the grand jury transcripts to demonstrate government

misconduct during the grand jury proceedings. Although Pappas accuses the

Government of failing to accurately identify the true resident of the Englewood

apartment to the grand jury (ECF No. 195 at 3), he ignores the fact that he admitted in

his now-suppressed statement that he lived at the Englewood apartment (see, e.g.,

ECF No. 82-1). The Government also points out that Pappas previously asked law

enforcement, through prior counsel, to “give money seized from [Pappas] at the time of

his arrest to [Pappas’s] associate to pay [Pappas’s] landlord for February rent for the

Englewood apartment.” (ECF No. 196 at 5.) Such facts weigh heavily against any

inference that the Government engaged in misconduct by referring (or allowing

witnesses to refer) to the Englewood apartment as Pappas’s residence.

       However, even assuming that the Government “knew that another individual

leased and resided at the residence full-time” at the time it obtained the Superseding

Indictment against Pappas (ECF No. 195 at 3), this accusation still does not

demonstrate a basis to dismiss the Superseding Indictment such that Pappas has

established a particularized need for the grand jury transcripts. After all, in Williams, the

Supreme Court held that “[a] district court may not dismiss an otherwise valid indictment

because the Government failed to disclose to the grand jury ‘substantial exculpatory

                                              5
evidence’ in its possession.” 504 U.S. at 36. According to the Supreme Court,

              [i]t would make little sense, we think, to abstain from
              reviewing the evidentiary support for the grand jury’s
              judgment while scrutinizing the sufficiency of the
              prosecutor’s presentation. A complaint about the quality or
              adequacy of the evidence [presented to a grand jury] can
              always be recast as a complaint that the prosecutor’s
              presentation was “incomplete” or “misleading.” . . . Review
              of facially valid indictments on such grounds “would run
              counter to the whole history of the grand jury institution[,]
              [and] [n]either justice nor the concept of a fair trial requires
              [it].”

Id. at 54 (quoting Costello, 350 U.S. at 364).

       Accordingly, the Court finds that Pappas has failed to demonstrate a

particularized need for the grand jury transcripts. Because Pappas has failed to satisfy

the first prerequisite for access to the grand jury materials, the Court need not consider

the other prerequisites for disclosure.

                                     III. CONCLUSION

       For the reasons set forth above, Pappas’s Second Motion to Disclose Grand Jury

Proceedings (ECF No. 195) is DENIED.


       Dated this 18th day of May, 2021.

                                                  BY THE COURT:



                                                  ______________________
                                                  William J. Martinez
                                                  United States District Judge




                                              6
